Citation Nr: 0638248	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for PTSD.

For the reasons that will be further discussed below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant and his representative if further action is 
required in his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran has submitted objective medical evidence that 
establishes that he has clinical diagnosis of PTSD that has 
been linked to his personal accounts of exposure to combat-
related stressors during military service in Vietnam.  These 
included being subjected to enemy sniper, rocket, and mortar 
fire, and witnessing the combat-related death of a fellow 
soldier within the veteran's first week of arriving in 
Vietnam.  The veteran also related that a "fragging" 
incident occurred within his unit during his service in 
Vietnam, in which an American soldier murdered a fellow 
soldier, but did not provide any specific time period when 
this "fragging" incident occurred.  The veteran was unable 
to provide the names of the soldiers involved in his stressor 
accounts, but he did indicate that he was in the same 
military unit as the soldier who was killed in combat during 
the veteran's first week of arriving in Vietnam.  His 
military records show that he served as a combat engineer in 
the United States Army with Company A of the 31st Engineer 
Battalion, and that he was stationed in the Republic of 
Vietnam with this unit from January 2, 1971 to December 14, 
1971.  His DA 20 personnel records, official list of military 
decorations, DD 214 Form, and service medical records do not, 
in and of themselves, indicate that he ever participated in 
direct combat against enemy forces during his service in 
Vietnam.  

A review of the history of the claim shows that there was 
insufficient development of the evidence on part of VA to 
verify the veteran's stressors.  Specifically, the RO did not 
provide a specific two-month date range of the alleged 
stressful events in its attempt to obtain verification from 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  The RO should have requested JSRRC to attempt to 
verify the veteran's alleged stressors by researching the 
records of Company A of the 31st Engineer Battalion, for the 
60-day period from January 2, 1971 - March 2, 1971.  The 
JSRRC should be requested to verify whether or not the unit 
was subjected to enemy sniper and artillery fire during this 
period, and whether or not a soldier attached to this unit 
was killed in combat within the time period of January 2 - 9, 
1971.  Therefore, the case should be remanded to the RO so 
that such development may be undertaken.



In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact JSRRC and 
request that they provide information 
that might verify the veteran's 
stressors.  Specifically, JSRRC should be 
asked to research the unit records of 
Company A of the 31st Engineer Battalion, 
for the 60-day period from January 2, 
1971 - March 2, 1971.  The JSRRC should 
be requested to verify whether or not the 
unit was subjected to enemy sniper and 
artillery fire during this period, and 
whether or not a soldier attached to this 
unit was killed in combat within the time 
period of January 2 - 9, 1971.  

3.  If JSRRC verifies any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressor alleged by the veteran.  
This report is then to be added to the 
claims folder.

4.  Thereafter, if and only if JSRRC 
verifies the aforementioned stressor, 
the veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file, to include the 
summary report of the corroborated 
stressor, must be made available to the 
examiner in conjunction with this 
examination.  The examiner must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of 
determining whether the veteran has PTSD 
for service connection purposes.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressor was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current PTSD and the aforementioned 
stressor if is found sufficient to 
produce PTSD by the examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
service connection for PTSD should then 
be readjudicated.  If the benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304 
(2006), and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

